


EXHIBIT 10.17

 

FORM OF RESTRICTED PAIRED SHARE AWARD AGREEMENT

 

UNDER THE LA QUINTA CORPORATION

2002 STOCK OPTION AND INCENTIVE PLAN

 

Name of Grantee:

 

 

No. of Paired Shares:

 

 

Purchase Price per Restricted Paired Share:

 

 

[minimum of “par value”]

 

Grant Date:

 

 

Final Acceptance Date:

 

 

 

Pursuant to the La Quinta Corporation 2002 Stock Option and Incentive Plan (the
“Plan”) as amended through the date hereof, La Quinta Corporation (the
“Company”) hereby grants a Restricted Paired Share Award (an “Award”) to the
Grantee named above.  Upon acceptance of this Award, the Grantee shall receive
the number of shares of common stock of the Company, par value $0.01 per share,
and shares of Class B common stock of La Quinta Properties, Inc., par value
$0.01 per share, which are paired and traded as one unit (“Paired Shares”)
specified above, subject to the restrictions and conditions set forth herein and
in the Plan (the “Restricted Paired Shares”).

 

1.             Acceptance of Award.  The Grantee shall have no rights with
respect to this Award unless he or she shall have accepted this Award prior to
the close of business on the Final Acceptance Date specified above by (i) making
payment to the Company by certified or bank check or other instrument acceptable
to the Administrator (as defined in Section 2 of the Plan) of the Purchase Price
per Restricted Paired Share, if any, times the number of Restricted Paired
Shares to be accepted, and (ii) signing and delivering to the Company a copy of
this Award Agreement.  Upon acceptance of this Award by the Grantee,
certificates evidencing the Restricted Paired Shares so accepted shall be issued
and held by the Company in escrow, and the Grantee’s name shall be entered as
the shareholder of record on the books of the Company.  Thereupon, the Grantee
shall have all the rights of a shareholder with respect to such Paired Shares,
including voting and dividend rights, subject, however, to the restrictions and
conditions specified in Paragraph 2 below.

 

2.             Restrictions and Conditions.

 

(a)           Certificates evidencing the Restricted Paired Shares granted
herein shall bear an appropriate legend, as determined by the Administrator in
its sole discretion, to the effect that such Restricted Paired Shares are
subject to restrictions as set forth herein and in the Plan.

 

(b)           Restricted Paired Shares granted herein may not be sold, assigned,
transferred, pledged or otherwise encumbered or disposed of by the Grantee prior
to vesting.

 

(c)           If the Grantee’s employment with the Company and its Subsidiaries
is voluntarily or involuntarily terminated for any reason (including death)
prior to vesting of Restricted Paired Shares granted herein, the Company shall
have the right, at the discretion of the

 

--------------------------------------------------------------------------------


 

Administrator, to repurchase such Restricted Paired Shares from the Grantee or
the Grantee’s legal representative at their purchase price.  The Company must
exercise such right of repurchase or forfeiture by written notice to the Grantee
or the Grantee’s legal representative not later than 90 days following such
termination of employment.

 

(d)           Restricted Paired Shares received pursuant to this Award will be
subject to all restrictions on transfers imposed by the Company’s and La Quinta
Properties, Inc.’s Certificates of Incorporation and By-Laws or by applicable
state or federal securities laws.

 

3.             Vesting of Restricted Paired Shares.  The restrictions and
conditions in Paragraph 2 of this Agreement shall lapse on ________________ (the
“Vesting Date”).  Subsequent to such Vesting Date, the Paired Shares on which
all restrictions and conditions have lapsed shall no longer be deemed Restricted
Paired Shares.

 

4.             Dividends.  Dividends on Restricted Paired Shares shall be paid
currently to the Grantee.

 

5.             Incorporation of Plan.  Notwithstanding anything herein to the
contrary, this Agreement shall be subject to and governed by all the terms and
conditions of the Plan.  Capitalized terms in this Agreement shall have the
meaning specified in the Plan, unless a different meaning is specified herein.

 

6.             Transferability.  This Agreement is personal to the Grantee, is
non-assignable and is not transferable in any manner, by operation of law or
otherwise, other than by will or the laws of descent and distribution.

 

7.             Tax Withholding.  The Grantee shall, not later than the date as
of which the receipt of this Award becomes a taxable event for Federal income
tax purposes, pay to the Company or make arrangements satisfactory to the
Administrator for payment of any Federal, state, and local taxes required by law
to be withheld on account of such taxable event.  The Grantee may elect to have
the required minimum tax withholding obligation satisfied, in whole or in part,
by (i) authorizing the Company to withhold from the Restricted Paired Shares to
be issued pursuant to this Agreement a number of Restricted Paired Shares with
an aggregate Fair Market Value (as of the date the withholding is effected) that
would satisfy the withholding amount due, or (ii) transferring to the Company, a
number of Paired Shares with an aggregate Fair Market Value (as of the date the
withholding is effected) that would satisfy the withholding amount due.  In the
event the Grantee shall elect, in accordance with Section 83(b) of the Code, to
recognize ordinary income in the year of grant of the Restricted Paired Shares,
the Grantee agrees to pay to the Company all withholding taxes determined to be
due with respect to such election, based on the excess of the Fair Market Value
of the Restricted Paired Shares on the date of grant over the purchase price for
the Restricted Paired Shares.  The Grantee acknowledges and agrees that the
Company has the right to deduct from payment of any kind due to the Grantee, or
from Restricted Paired Shares to be issued pursuant to this Award, taxes
required by law to be withheld with respect to the issuance of Restricted Paired
Shares to the Grantee.

 

2

--------------------------------------------------------------------------------


 

8.             Miscellaneous.

 

(a)           Notice hereunder shall be given to the Company at its principal
place of business, and shall be given to the Grantee at the address set forth
below, or in either case at such other address as one party may subsequently
furnish to the other party in writing.

 

(b)           This Agreement does not confer upon the Grantee any rights with
respect to continuation of employment by the Company or any Subsidiary.

 

 

LA QUINTA CORPORATION

 

 

 

 

By:

 

 

 

Title:

 

The foregoing Agreement is hereby accepted and the terms and conditions thereof
hereby agreed to by the undersigned.

 

Dated:

 

 

 

 

Grantee’s Signature

 

 

 

Grantee’s name and address:

 

 

 

 

 

 

 

 

 

3

--------------------------------------------------------------------------------

